DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/22, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites on line 17-18 “a length in a normal direction, with respect to the front side surface, of the metal member” and in the last paragraph “a length in a normal direction with respect to the front side surface of the metal member”. This sounds like there are two distinct lengths of the metal member and two normal directions while the original disclosure does not support such things. The Examiner has assumed “the length in the normal direction with respect to the front side surface of the metal member” in the second instance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS).

a.	Re claim 11, Misra disclose a semiconductor device comprising: a metal member 12 (figs. 1-3, col. 6 ln. 31-35); see remaining of disclosure for more details) having a groove (trench in which element 14 is inserted) formed on a front side surface 18 (col. 4 ln. 33-35) thereof; a thermally conductive member 15 (col. 5 ln. 40-54) provided in an inside of the groove and having a thermal conductivity in a first axial direction Y on the front side surface higher than a thermal conductivity in a second axial direction X orthogonal to the first axial direction on the front side surface (see at least col. 5 ln. 40-54); and a semiconductor element 24 (col. 4 ln. 7-15) provided on the front side surface of the metal member, and at least a part of which is in contact with the thermally conductive member (explicit on figs. 1-2 noting that area 26 correspond to the area of the surface of die 24 in direct contact with surface 18; see col. 4 ln. 34-40), wherein
one end (E1 on annotated fig. 1 below, noting that 26 is basically the footprint of chip 24 on fig. 1), of the semiconductor element extends in the second axial direction beyond one end E-1 (see annotated fig. 1), of the thermally conductive member, and an other end E1’, of the semiconductor element extends in the second axial direction beyond an other end E-1’, of the thermally conductive member, a length t (see fig. 2) in a normal direction (Z-direction) with respect to the front side surface of the metal member is longer than a length (vertical thickness) in the normal direction with respect to the front side surface, of the thermally conductive member (this is true when the thickness of 14, thus of 16&15, is 10% or less than 100% of the thickness “t” as per col. 6 ln.1-6), wherein: a total length in the first axial direction of the thermally conductive member (that total length is 2xl on fig. 1) is longer than a total length in the first axial direction of the semiconductor element, the thermally conductive member extending continuously in the first axial direction from one side of the semiconductor element to another side of the semiconductor element opposite to the one side (explicit on fig. 1); and -2-4876-8023-0941.1Atty. Dkt. No. 040302-1210 a length L1 from one end in the first axial direction of the semiconductor element to one end in the first axial direction of the thermally conductive member and a length L1’ from an other end in the first axial direction of the semiconductor element to an other end in the first axial direction of the thermally conductive member are equal to or more than the length t in the normal direction with respect to the front side surface of the metal member (explicit in view of annotated fig. 1 and fig. 2), wherein the thermally conductive member has a shape (elongated oblong) in plan view. But Misra does not appear to explicitly disclose that the thermally conductive member has a rectangular shape (i.e. a classical rectangular shape with for straight sides). However, the elongated oblong shape of the thermally conductive member 15 is basically a substantially rectangular shape with rounded short sides, and it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thermally conductive member 16 to have a rectangular shape (i.e. a classical rectangular shape with for straight sides), and this through a non-inventive change in shape (see MPEP 2144.04.IV) or something obvious tor try (see MPEP 2143.E) for providing the thermally conductive member according to a known shape with a reasonable expectation of success (i.e. the change in shape would not have affected the fundamental working principle of the semiconductor device).


    PNG
    media_image1.png
    898
    1511
    media_image1.png
    Greyscale


b.	Re claim 12, Misra discloses that a ration of length “w” and length “d” is about 30% to about 70% (see fig. 1 and col. 6 ln. 7-17) and can be optimized to achieve optimal thermal performance. As such, and noting that elements 15 and 16 have the same width “w”, and dimension “d” is the same for area 26, thus chip 24, in the Y direction also, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a ratio of a length “w” in the second axial direction of the thermally conductive member with respect to a length “d” in the second axial direction of the semiconductor element is equal to or more than 40% and up to 70%, and this while optimizing for thermal performance (see MPEP 2144.05.I&II).
c.	Re claim 13 and in view of claim 12 rejection above,  the ratio of the length in the second axial direction of the thermally conductive member with respect to the length in the second axial direction of the semiconductor element is equal to or less than 95%.

d.	Re claim 14 and as would have been obvious to a skilled in the art before the effective filing date of the invention while optimizing and for a ratio w/d of 70% for element 16 in view of col. 6 ln. 7-17, one would have had a ratio of an area where the semiconductor element and the thermally conductive member overlap one another in a normal direction view with respect to an area of a front side surface of the semiconductor element in normal direction view equal to or more than 40% (i.e. 70%).

e.	Re claim 15 and in view of claim 14 rejection above, the ratio of the area where the semiconductor element and the thermally conductive member overlap one another in the normal direction view with respect to the area of the front side surface of the semiconductor element in the normal direction view is equal to or less than 95%.

f.	Re claim 19, a cooling apparatus 32 (fig. 3, col. 4 ln. 41-55) for thermally dissipating heat of the metal member is provided on a back side surface 20 opposite to the front side surface of the metal member.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS) in view of Lemak et al. (US 2011/0014417).
Misra discloses all the limitations of claim 11 as stated above including that the thermally conductive member is made of graphite (col. 5 ln. 40-54) and in strip shape, but do not appear to explicitly disclose that the thermally conductive member is formed by laminating strip-shaped graphite.

	However, Lemak et al. disclose providing laminated sheets of graphite 2 as insert in a heat conductive metal member 4 (see fig. 1, [0031]-[0033], [0040], [0060]-[0067]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thermally conductive member by laminating strip-shaped graphite, and this as a non-inventive step of providing such a graphite insert according to a known configuration with a reasonable expectation of success (see MPEP 2143.B-G).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 and 18-19 have been considered but are moot because the arguments do not apply to the reinterpretation of the previously used reference in light of Applicants’ amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899